                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOHNNY COLLINS,                                      No. 3:19-CV-00690

                 Petitioner,                             (Judge Brann)

         v.                                              (Magistrate Judge Carlson)

    THERESA DELBALSO, et al.,

                 Respondents.

                                           ORDER

                                        MAY 19, 2021

        Johnny Collins, a Pennsylvania state prisoner, filed this 28 U.S.C. § 2254

petition seeking to vacate his convictions and sentence.1 Collins raises several

different claims that focus on allegations of ineffective assistance of counsel,

ineffective assistance of appellate counsel, and trial court error.2 On April 27, 2021,

Magistrate Judge Martin C. Carlson issued a Report and Recommendation

recommending that this Court deny the petition, as Collins’ claims are without

merit.3 No timely objections were filed to this Report and Recommendation.

        Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely


1
     Doc. 1.
2
     Id.
3
     Doc. 14.
4
     Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
     (3d Cir. 1987) (explaining that court should in some manner review recommendations
     regardless of whether objections were filed).
objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 After

reviewing the record, the Court finds no error—clear or otherwise—in Magistrate

Judge Carlson’s conclusion that Collins’ claims are without merit. Accordingly, IT

IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 14) is ADOPTED;

       2.      Collins’ 28 U.S.C. § 2254 petition (Doc. 1) is DENIED;

       3.      The Court declines to issue certificate of appealability;6 and

       4.      The Clerk of Court is directed to CLOSE this case.



                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth legal standard).

                                                2
